                                                                                                                                                                       
Exhibit 10(iii)(A)(8)(a)



 

DEFERRED COMPENSATION AGREEMENT

FOR PERFORMANCE BONUS



 

ARTICLE I



DEFINITIONS



Section 1.1. "Agreement" shall mean this Deferred Compensation Agreement.



Section 1.2. "Beneficiary" shall mean the individual beneficiary whom the
Participant has designated in writing to receive the balance, if any, remaining
in the Participant's account upon the Participant's death, or in the absence of
a designated beneficiary, the Participant's estate.



Section 1.3. "Bonus" shall mean the bonus earned by the Participant during the
12 month period ending December 31, 2005 and paid within two and one-half months
thereafter; provided that such bonus shall be net of FICA, Medicare and other
payroll taxes (other than income taxes) which shall be payable by Participant at
the time that Participant becomes eligible to receive such bonus.



Section 1.4.

"Code" shall mean the Internal Revenue Code of 1986, as amended.





Section 1.5.

"Company" shall mean Independence Holding Company





Section 1.6. "Participant" shall mean Teresa A. Herbert.



Section 1.7. "Payment Date" shall mean January 1, 2011, or such earlier date as
permitted hereunder.



Section 1.8. "Unforeseeable Emergency" shall be defined in accordance with
Section 409A of the Code and guidance issued thereunder.



ARTICLE II



PAYMENT OF BENEFITS



Section 2.1. Amount and Timing of Payment.

In consideration of the Participant's services rendered to the Company during
the Bonus period, 100% of the Bonus, payable to the Participant (the "Deferred
Compensation"), shall be deferred and made to the Participant on the Payment
Date. As additional compensation hereunder, interest at the rate of 6.0% per
annum shall accrue as to the Deferred Compensation commencing on January 1, 2006
and ending on the Payment Date. Such interest shall be paid on the date on which
the Deferred Compensation is paid.





Section 2.2. Unforeseeable Emergency. Notwithstanding anything to the contrary
contained herein, all or a portion of the Deferred Compensation shall be paid
prior to the Payment Date if the Participant requests early payment in
connection with an Unforeseeable Emergency; provided that such payment shall be
made only to the extent reasonably needed to satisfy such Unforeseeable
Emergency.



Section 2.3. Termination of Employment; Retirement; Death. In the event the
Participant's employment with the Company terminates, or if the Participant
retires from the Company, the balance due hereunder shall be paid on the date
that is six months following such termination. Upon the death of the Participant
prior to the date a full distribution has been made under this Agreement, the
balance shall be distributed to the Participant or the Participant's
Beneficiary, as the case may be, within 60 days of the occurrence of such event.



Section 2.4. Form and Accounting Payment. All benefits shall be paid in cash
from the general funds of the Company and no special or separate fund shall be
established and no other segregation of assets shall be made to assure the
payment of benefits thereunder.



ARTICLE III



ASSIGNABILITY





The interests herein and the right to receive distributions under this Agreement
may not be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered, attached or garnished or subjected to any charge or legal process,
and if any attempt is made to do so, or the Participant becomes bankrupt, the
interests under the Agreement of the Participant may be terminated by the
Company, which, in its sole discretion, may cause the same to be held or applied
for the benefit of one or more of the dependents of such person or make any
other disposition of such interests that it deems appropriate.





ARTICLE IV



AMENDMENT OR TERMINATION



The Agreement may not be amended or terminated without the written consent of
the Company and the Participant or, if applicable, the Participant's
Beneficiary.



 

ARTICLE V



MISCELLANEOUS



Section 5.1. Withholding. There shall be deducted from all payments under this
Agreement the amount of any taxes required to be withheld by any Federal, state
or local government.



Section 5.2. Terms Binding. The terms of this Agreement shall be binding upon
all interested persons, their heirs, and personal representatives.



Section 5.3. No Employment Rights. No provisions of this Agreement or any action
taken by the Company shall give the Participant any right to be retained in the
employ of the Company, and the right and power of the Company to dismiss or
discharge the Participant is specifically reserved.



Section 5.4. Status of the Participant. The Participant shall have the status of
a general unsecured creditor of the Company and this Agreement constitutes a
mere promise by the Company to make benefit payments in the future.



Section 5.5. Intention of Parties. It is the intention of the parties hereto
that the Company's obligations hereunder shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974.



Section 5.6. Complete Terms. In respect of the matters specifically relating
hereto, this Agreement is intended as a complete and exclusive statement of the
rights and obligations of the Company and the Participant, and supersedes all
previous agreements or understandings.



Section 5.7. Governing Law. All questions pertaining to the construction,
validity and effect of this Agreement shall be determined in accordance with the
laws of the State of Delaware.



This Agreement is executed effective June 17, 2005.



PARTICIPANT                                                                                                        
INDEPENDENCE HOLDING COMPANY



 

/s/ Teresa A. Herbert               

                                                                                   
By:            /s/ Roy T.K. Thung____________



Teresa A.
Herbert                                                                                                        
Name:      Roy T.K. Thung

Senior Vice
President                                                                                                   
Title:         Chief Executive Officer



 

 

 

Beneficiary Designation:



I hereby designate Henry W. Herbert, Jr. as my Beneficiary to receive, in the
event of my death, the benefits that would have been payable to me pursuant to
the foregoing agreement of June 17, 2005 had I lived. I understand that this
designation will remain in effect until such time as the Company's Secretary
receives a notice signed by me making a new designation.



 

 

 

                                                                                                                                                   
/s/ Teresa A. Herbert                   





 